DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-11, 17-20, 23-24, 26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez).

	RE Claim 1, Kwak discloses a method for wireless communications at a first wireless node in a 2wireless communications system, comprising: 
	3determining a configuration for interference measurement for the first wireless 4node, the configuration indicating a set of uplink resources for uplink reference signals used 5for interference measurements (See Kwak [0250]-[0253] – determining uplink resources for SRS used for interference measurements) and a beam sweeping configuration for transmission of the uplink signals (See Kwak [0201]-[0204], [0250] – beam sweeping for determining transmissions beams (can be performed for uplink as well as downlink)); 
	7determining a set of transmission beams for the uplink reference signals (See Kwak [0250]-[0253] – determining uplink resources for SRS); and 
	9transmitting, to a second wireless node in the wireless communications 10system, the uplink reference signals via the set of uplink resources (See Kwak [0250]-[0253] – transmitting uplink SRS used for interference measurements).
	Kwak does not specifically disclose 
	a beam sweeping configuration for transmission of the 6uplink reference signals; or
	determining a set of transmission beams for the uplink reference signals based 8at least in part on the beam sweeping configuration; or
	transmitting the uplink reference signals based on the set of transmission 11beams in accordance with the beam sweeping configuration.
	However, Estevez teaches of
	a beam sweeping configuration for transmission of the 6uplink reference signals (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – performing UL beam sweeping to determine transmit beams for SRS based on configuration information such as indication of harmful beams to remove from pool); 
	determining a set of transmission beams for the uplink reference signals based 8at least in part on the beam sweeping configuration (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] - performing UL beam sweeping using transmit beams from pool having harmful beams removed); and
	transmitting the uplink reference signals based on the set of transmission 11beams in accordance with the beam sweeping configuration (FIG 6; [0086], [0088], [0169]-[0173], [0180] – transmitting uplink SRS based on UL beam sweeping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, comprising a beam sweeping configuration for transmission of the 6uplink reference signals; determining a set of transmission beams for the uplink reference signals based 8at least in part on the beam sweeping configuration; and transmitting the uplink reference signals based on the set of transmission 11beams in accordance with the beam sweeping configuration, as taught in Estevez. One is motivated as such in order to reduce interference while improving QoS and supporting increased data rates (See Estevez [0015]).

	RE Claim 2, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, further comprising: 
	2receiving, from the second wireless node or another wireless node in the 3wireless communications system, an indication of the configuration for interference 4measurement (See Kwak [0256] – reference signal configuration information received from base station).

1 	RE Claim 3, Kwak, modified by Estevez, discloses a method, as set forth in claim 2 above, wherein the configuration is received semi-2statically or dynamically (See Kwak [0163] – dynamic activation).

1	RE Claim 4, Kwak, modified by Estevez, discloses a method, as set forth in claim 2 above, wherein the indication specifies a sounding 2reference signal (SRS) configuration for interference measurement different from an SRS 3configuration for beam management (See Kwak [0250] – SRS configured for interference measurement).

	RE Claim 5, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, further comprising: 
	2transmitting a report indicating that the first wireless node supports using a 3sounding reference signal (SRS) configuration for interference measurement for the first 4wireless node (See Kwak [0253] – UE transmitting report that interference measurement is supported for SRS resource set (IMI report)).

	RE Claim 6, Kwak, modified by Estevez, discloses a method, as set forth in claim 5 above, wherein the report is transmitted semi-statically or dynamically (See Kwak [0163], [0253] – reporting/configuration can be done dynamically).

	RE Claim 7, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, wherein the configuration indicates one or 2more resource sets configured for interference measurement for the first wireless node, the 3one or more resource sets different from resource sets configured for beam management for 4the first wireless node (See Kwak [0250]-[0251] – SRS resources configured for interference measurement, different from other resource sets configured for regular beam management).

	RE Claim 8, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, further comprising: 
	2determining the set of transmission beams to be certain transmission beams 3supported by the first wireless node (See Estevez [0086], [0088], [0180] –  determining uplink beams); and 
	4transmitting the uplink reference signals via the transmission beams 5supported by the first wireless node (See Estevez [0086], [0088], [0180] – transmitting uplink SRS based on UL beam sweeping).
	Kwak, modified by Estevez, does not specifically disclose determining and transmitting all the transmission beams.
	However, since Kwak, modified by Estevez, utilizes beam sweeping to determine transmission beams, based on the conditions and the total number of beams (i.e. could be a set of 1 beam), “all” the beams could be utilized for transmitting the uplink reference signals (See Estevez [0170] – all SRS resources are loaded and if no beams are found to be harmful, all beams can be used be used in beam sweeping as potential candidate beams). Use of such a means in lieu of those used in the references would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).

	RE Claim 10, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, further comprising: 
	2determining a direction of communication for the first wireless node (See Kwak [0191] – determining direction of communication); 
	3determining the set of transmission beams based at least in part on the 4direction (See Kwak [0191] – determining beams based on optimal direction); and 
	5transmitting the uplink reference signals using the set of transmission beams in 6the direction of communication (See Kwak [0191] – transmitting beams based on optimal direction of communication).

	RE Claim 11, Kwak, modified by Estevez, discloses a method, as set forth in claim 10 above, wherein the direction is associated with one 2or more parent nodes or one or more child nodes of the first wireless node (See Kwak [0191] – i.e. communication between base station and terminal).

	RE Claim 17, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, further comprising: 
	2receiving an uplink reference signal configuration for a third wireless node in 3the wireless communications system (See Kwak [0250]-[0251] – receiving SRS configuration for sidelink communication); 
	4monitoring for one or more uplink reference signals from the third wireless 5node based at least in part on the uplink reference signal configuration (See Kwak [0250]-[0251] – SRS configuration for interference measurement for sidelink communication); and 
	6performing interference measurement of the third wireless node based at least 7in part on the one or more uplink reference signals (See Kwak [0250]-[0251] – performing interference measurement of sidelink communication (i.e. between 2nd and 3rd UEs) using SRS configured for interference measurement).

	RE Claim 18, Kwak, modified by Estevez, discloses a method, as set forth in claim 17 above, wherein the uplink reference signal 2configuration for the third wireless node is received from the second wireless node or the 3third wireless node (See Kwak [0250], [0256] – receiving configuration from base station).

	RE Claim 19, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, wherein the first wireless node and the second 2wireless node are in a parent-child relationship (See Kwak [0250]-[0251] – UE and base station are in a parent-child relationship).

	RE Claim 20, Kwak discloses a method for wireless communications at a first wireless node in a 2wireless communications system, comprising: 
	3identifying a configuration for interference measurement for the first wireless 4node, the configuration indicating a set of uplink resources configured for a second wireless 5node for the second wireless node (See Kwak [0250]-[0253] – determining uplink resources for SRS used for interference measurements);Attorney Docket No. PR930.01 (103038.2500)Qualcomm Ref. No. 20094475 
	6monitoring, via a set of reception beams, the set of uplink resources 7configured for a set of uplink reference signals from the second wireless node (See Kwak [0250]-[0253] – monitoring UL SRS for interference measurement); and 
	9performing an interference measurement on the set of uplink reference signals 10based at least in part on the monitoring (See Kwak [0250]-[0253] – measuring interference using uplink SRS).
	Kwak does not specifically disclose 
	Identifying the configuration including a beam sweeping configuration for the second wireless node; or
	Monitoring in accordance 8with the beam sweeping configuration
	However, Estevez teaches of
	Identifying the configuration including a beam sweeping configuration for the second wireless node (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – performing UL beam sweeping to determine transmit beams for SRS based on configuration information such as indication of harmful beams to remove from pool); 
	Monitoring in accordance 8with the beam sweeping configuration (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – monitoring for interference based on beam sweeping configuration and utilizing beams from pool).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, comprising Identifying the configuration including a beam sweeping configuration for the second wireless node; Monitoring in accordance 8with the beam sweeping configuration, as taught in Estevez. One is motivated as such in order to reduce interference while improving QoS and supporting increased data rates (See Estevez [0015]).

	RE Claim 23, Kwak, modified by Estevez, discloses a method, as set forth in claim 20 above, further comprising: 
	2selecting the set of reception beams from reception beams supported by the 3first wireless node based at least in part on a communication direction of the first wireless 4node (See Kwak [0191] – base station and terminal selecting beams based on optimal direction).

	RE Claim 24, Kwak, modified by Estevez, discloses a method, as set forth in claim 23 above, wherein the communication direction 2corresponds to a parent node or a child node of the first wireless node, or one or more 3backhaul links associated with the first wireless node (See Kwak [0191] – i.e. communication between base station and terminal).

	RE Claim 26, Kwak, modified by Estevez, discloses a method, as set forth in claim 20 above, wherein: 
	2the configuration indicates a transmission power associated with the set of 3uplink reference signals (See Kwak [0256] – configuration indicating transmission power); and 
	4the set of uplink reference signals comprises one or more sounding reference 5signals (SRSs) (See Kwak [0250]-[0253] – uplink resources comprising SRS used for interference measurements).

	RE Claim 30, Kwak discloses an apparatus for wireless communications at a first wireless node in a 2wireless communications system, comprising: 
	3a processor, memory coupled with the processor; and 
	instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
	7determine a configuration for interference measurement for the first 8wireless node, the configuration indicating a set of uplink resources for uplink 9reference signals used for interference measurements (See Kwak [0250]-[0253] – determining uplink resources for SRS used for interference measurements) and a beam sweeping configuration for transmission of the uplink signals (See Kwak [0201]-[0204], [0250] – beam sweeping for determining transmissions beams (can be performed for uplink as well as downlink));
	determine a set of transmission beams for the uplink reference signals (See Kwak [0250]-[0253] – determining uplink resources for SRS) 12; and 
	13transmit, to a second wireless node in the wireless communications 14system, the uplink reference signals via the set of uplink resources (See Kwak [0250]-[0253] – transmitting uplink SRS used for interference measurements).
	Kwak does not specifically disclose 
	a beam sweeping configuration for transmission of the 6uplink reference signals; or
	determining a set of transmission beams for the uplink reference signals based 8at least in part on the beam sweeping configuration; or
	transmitting the uplink reference signals based on the set of transmission 11beams in accordance with the beam sweeping configuration.
	However, Estevez teaches of
	a beam sweeping configuration for transmission of the 6uplink reference signals (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – performing UL beam sweeping to determine transmit beams for SRS); 
	determining a set of transmission beams for the uplink reference signals based 8at least in part on the beam sweeping configuration (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – performing UL beam sweeping to determine transmit beams for SRS; beams chosen from pool having harmful beams removed); and
	transmitting the uplink reference signals based on the set of transmission 11beams in accordance with the beam sweeping configuration (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – transmitting uplink SRS based on UL beam sweeping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, comprising a beam sweeping configuration for transmission of the 6uplink reference signals; determining a set of transmission beams for the uplink reference signals based 8at least in part on the beam sweeping configuration; and transmitting the uplink reference signals based on the set of transmission 11beams in accordance with the beam sweeping configuration, as taught in Estevez. One is motivated as such in order to reduce interference while improving QoS and supporting increased data rates (See Estevez [0015]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez) and Chen et al. (US# 2020/0028654 hereinafter referred to as Chen).

	RE Claim 9, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above. Kwak, modified by Estevez, does not specifically disclose further comprising: 
	2identifying a codebook for interference measurement based at least in part on 3the beam sweeping configuration, wherein the codebook is different from codebooks for 4other communications by the first wireless node.
	However, Chen teaches of 
	2identifying a codebook for interference measurement based at least in part on 3the beam sweeping configuration, wherein the codebook is different from codebooks for 4other communications by the first wireless node (See Chen [0093], [0117] – codebook used for interference measurement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, modified by Estevez, comprising identifying a codebook for interference measurement based at least in part on 3the beam sweeping configuration, wherein the codebook is different from codebooks for 4other communications by the first wireless node, as taught in Chen. One is motivated as such in order to improve accuracy of interference measurement with increasing number of devices and antennas (See Chen Background; Summary). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez) and Miao et al. (US# 2018/0249461 hereinafter referred to as Miao).

	RE Claim 12, Kwak, modified by Estevez, discloses a method, as set forth in claim 10 above. Kwak, modified by Estevez, does not specifically disclose wherein the direction is associated with one 2or more backhaul links of the first wireless node.
	However, Miao teaches of wherein the direction is associated with one 2or more backhaul links of the first wireless node (See Miao [0067] – determining beam direction for relay node backhaul).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system wherein measurement/communication can be between different UEs acting as relay nodes while communicating via sidelink (See Kwak [0250]-0253]), as disclosed in Kwak, modified by Estevez, wherein the direction is associated with one 2or more backhaul links of the first wireless node, as taught in Miao. One is motivated as such in order to improve communication quality and resource utilization in multi-hop communication (See Miao Background).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez) and Kang et al. (US# 2020/0068549 hereinafter referred to as Kang).

	RE Claim 13, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above. Kwak, modified by Estevez, does not specifically disclose further comprising: 2transmitting an indication of a number of transmission beams for beam sweeping via the set of uplink resources using the set of transmission beams.
	However, Kang teaches of transmitting an indication of a number of transmission beams for beam sweeping via the set of uplink resources using the set of transmission beams (See Kang [0220] – for scanning process, UE provides number (N) transmission beams as feedback to BS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, modified by Estevez, further comprising: 2transmitting an indication of a number of transmission beams for beam sweeping via the set of uplink resources using the set of transmission beams, as taught in Kang. One is motivated as such in order to better minimize inter-beam interference (See Kang [0021]-[0022]).

1 	RE Claim 14, Kwak, modified by Estevez, discloses a method, as set forth in claim 13 above further comprising: 2receiving, in response to the indication, the configuration for interference 3measurement, the configuration allocating resources for interference measurement based at 4least in part on the number of transmission beams (See Kang [0008] – sending back allocation of resources based on feedback from UE).

1 	RE Claim 15, Kwak, modified by Estevez, discloses a method, as set forth in claim 13 above wherein the indication is transmitted semi- 2statically or dynamically (See Kang [0088] – i.e. semi-static signaling from UE).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez) and Nagata et al. (US# 2015/0117351 hereinafter referred to as Nagata).

	RE Claim 16, Kwak, modified by Estevez, discloses a method, as set forth in claim 1 above, further comprising: 2receiving the configuration for interference measurement for the first wireless 3node, the configuration indicating a resource allocation for sounding reference signal (SRS) 4resources (See Kwak [0250]-[0253]). 
	Kwak, modified by Estevez, does not specifically disclose the resource allocation indicating one or more consecutive symbols within a slot 5for transmitting the uplink reference signals.
	However, Nagata teaches of the configuration indicating one or more consecutive symbols within a slot 5for transmitting the uplink reference signals (See Nagata [0089] – interference measurement reference signals are allocated as 2 consecutive symbols).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, modified by Estevez, comprising the resource allocation indicating one or more consecutive symbols within a slot 5for transmitting the uplink reference signals, as taught in Nagata. One is motivated as such in order to improve interference measurement (See Nagata [0012]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez) and Choi et al. (US# 2021/0167877 hereinafter referred to as Choi).

	RE Claim 21, Kwak, modified by Estevez, discloses a method, as set forth in claim 20 above. Kwak, modified by Estevez, does not specifically disclose scheduling communications for the first wireless node or a third wireless node 3based at least in part on the interference measurement.
	However, Choi teaches of scheduling communications for the first wireless node or a third wireless node 3based at least in part on the interference measurement (See Choi [0020], [0066], [0077] – BS scheduling UE based on interference measurement report).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, modified by Estevez, comprising scheduling communications for the first wireless node or a third wireless node 3based at least in part on the interference measurement, as taught in Choi. One is motivated as such in order to better avoid communication interference (See Choi Summary).

Claims 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US# 2020/0245166 hereinafter referred to as Kwak) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez) and Li et al. (US# 2020/0322963 hereinafter referred to as Li).

	RE Claim 22, Kwak, modified by Estevez, discloses a method, as set forth in claim 20 above. Kwak, modified by Estevez, does not specifically disclose wherein identifying the configuration for 2interference measurement comprises: 3receiving, from a central unit, an indication of the configuration for 4interference measurement for the first wireless node.
	However, Li teaches of receiving, from a central unit, an indication of the configuration for 4interference measurement for the first wireless node (See Li FIG 4 – step 400).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, modified by Estevez, comprising receiving, from a central unit, an indication of the configuration for 4interference measurement for the first wireless node, as taught in Li. One is motivated as such in order to better manage and reduce remote interference (See Li Background; Summary).

	RE Claim 25, Kwak, modified by Estevez, discloses a method, as set forth in claim 20 above. Kwak, modified by Estevez, does not specifically disclose further comprising: 2transmitting, to at least one of the second wireless node or a central unit, a 3report indicating a result of the interference measurement.
	However, Li teaches of transmitting, to at least one of the second wireless node or a central unit, a 3report indicating a result of the interference measurement (See Li FIG 4 – step 401).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Kwak, modified by Estevez, transmitting, to at least one of the second wireless node or a central unit, a 3report indicating a result of the interference measurement, as taught in Li. One is motivated as such in order to better manage and reduce remote interference (See Li Background; Summary).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US# 2021/0167877 hereinafter referred to as Choi) in view of Estevez et al. (US# 2021/0084655 hereinafter referred to as Estevez).

	RE Claim 27, Choi discloses a method for wireless communications at a central unit of a wireless 2communications system (See Choi FIGs 12A-12B), comprising: 
	3transmitting, to a first wireless node of the wireless communications system, a 4configuration for interference management (See Choi FIGs 12A-12B; [0171]-[0177] – transmitting configuration for interference management; configuring a first UE to transmit SRS), the configuration indicating a set of uplink 5resources for a set of uplink reference signals (See Choi FIGs 12A-12B; [0171]-[0177] – configuration indicating SRS configuration); 
	6receiving, from a second wireless node, a report indicating interference 7measurements in accordance with the configuration (See Choi FIGs 12A-12B; [0171]-[0177] – receiving interference measurement report from second UE which measures SRS from first UE); and 
	8transmitting scheduling information to the first wireless node or the second 9wireless node based at least in part on the report (See Choi [0020], [0066], [0077] – BS scheduling UE based on interference measurement report), the scheduling information comprising a 10resource allocation for communications for the first wireless node or the second wireless 11node (See Choi [0020], [0066], [0077] – BS scheduling UE comprises indicating resource allocation for UEs).
	Choi does not specifically disclose the configuration indicating a beam sweeping configuration.
	However, Estevez teaches of
	the configuration indicating a beam sweeping configuration (See Estevez FIG 6; [0086], [0088], [0169]-[0173], [0180] – indicating harmful beam information to UE which will perform beam sweeping based on removing harmful beams from pool).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interference measurement system, as disclosed in Choi, comprising the configuration indicating a beam sweeping configuration, as taught in Estevez. One is motivated as such in order to reduce interference while improving QoS and supporting increased data rates (See Estevez [0015]).

	RE Claim 28, Choi, modified by Estevez, discloses a method, a set forth in claim 27 above, wherein the configuration indicates a set of 2reception beams for the second wireless node to be used for the interference measurements (See Choi FIGs 12A-12B; [0171]-[0177] – configuring UE to use beams to receive and measure interference from other UE).

1 	RE Claim 29, Choi, modified by Estevez, discloses a method, a set forth in claim 27 above, wherein the first wireless node is a child or a 2grandchild of the central unit (See Choi FIGs 12A-12B – UE can be child or grandchild of BS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477